DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagarajan et al. (US 2009/0271455).
(1) regarding claim 1:
Nagarajan ‘455 discloses an information processing apparatus (204 in Fig. 2 and paragraph [0023]) comprising: 
an acquisition unit that acquires a file structure at a migration source (paragraph [0031], where the structure information is extracted from the source device) and identification information to identify a file at the migration source (paragraph [0031], where file identification is extracted from the source device of the migration); and 
a copying unit that copies the file structure and the identification information to a migration destination before migrating content data of one or more files at the migration source (paragraph [0036]-[0037], and [0045], where the obtained file structure and identification information are copied to the migration destination, in order to have the organization structure (file structure) to accommodate the data about to be migrated).

(2) regarding claim 2:
Nagarajan ‘455 further discloses wherein, if recognition information with which file presence is recognizable is present at the migration source, the acquisition unit further acquires the recognition information (This limitation is a conditional statement that only claims “if recognition information… is present…”, but there is no statement detailing what happens if the recognition information is not present, for the purposes of examination the examiner assumes that nothing happens when no recognition information is available, thus the limitation does not add new information to the claimed invention at this point. In the interest of expedite prosecution, in paragraph [0032] there is a detailed description of identification information about a file, for example: version information, metadata, etc. all this information could be used as a way of having recognizable data in the migration source), and 
the copying unit further copies the recognition information to the migration destination (This limitation is a conditional statement that only claims “if recognition information… is present…”, but there is no statement detailing what happens if the recognition information is not present, for the purposes of examination the examiner assumes that nothing happens when no recognition information is available, thus the limitation does not add new information to the claimed invention at this point. In the interest of expedite prosecution, in paragraph [0032] there is a detailed description of identification information about a file, for example: version information, metadata, etc. all this information could be used as a way of having recognizable data in the migration source, this data is copied to the migration destination along with the rest of the file).

(3) regarding claims 3 and 4:
Nagarajan ‘455 further discloses a creation unit that creates at the migration destination recognition information with which file presence is recognizable, the recognition information being created - 27 -based on a file at the migration source (paragraph [0036], where the batch engine creates file structures, folders or cabinets at the target (destination) system, using information from the migration source).

(4) regarding claims 5 and 6:
Nagarajan ‘455 further discloses wherein the creation unit creates the recognition information at the migration destination if the recognition information is not present at the migration source, the recognition information being created based on a file at the migration source (This limitation is a conditional statement that only claims “if recognition information… is not present…”, but there is no statement detailing what happens if the recognition information is present, for the purposes of examination the examiner assumes that nothing happens when recognition information is available, thus the limitation does not add new information to the claimed invention at this point. In the interest of expedite prosecution, in paragraph [0032] there is a detailed description of identification information about a file, for example: version information, metadata, etc. all this information could be used as a way of having recognizable data in the migration source; paragraph [0036], where the batch engine creates file structures, folders or cabinets at the target (destination) system, using information from the migration source).

(5) regarding claims 11, 12, 13, 14, and 15:
Nagarajan ‘455 further discloses a converter that converts a file at the migration source in accordance with a conversion setting that is configured in advance, - 29 -wherein the file converted by the converter is migrated to the migration destination (paragraph [0025] and [0040], where a standardized version of the files is created to facilitate the migration process).

(6) regarding claim 17:
Nagarajan ‘455 further discloses a data acquisition unit that acquires content data of a file at the migration source (paragraph [0031], where file content is extracted from the source device of the migration); and 
a data copying unit that copies the content data at the migration source to a corresponding location of the file structure, the content data being acquired by the data acquisition unit, the file structure being copied to the - 31 -migration destination by the copying unit (paragraph [0036]-[0037], and [0045], where the obtained file is copied to the migration destination, in order to have the organization structure (file structure) to accommodate the data about to be migrated).

(7) regarding claim 18:
Nagarajan ‘455 further discloses a migration-destination manager that serves as the migration destination and that manages a plurality of files (paragraph [0030], where the connection manager manages all the files at the target system).

(8) regarding claim 19:
Nagarajan ‘455 discloses an information processing system (Fig. 2) comprising: 
an information processing apparatus including an acquisition unit that acquires a file structure at a migration source (paragraph [0031], where the structure information is extracted from the source device) and identification information to identify a file at the migration source (paragraph [0031], where file identification is extracted from the source device of the migration), and 
a copying unit that copies the file structure and the identification information to a migration destination before migrating content data of one or more files at the migration source (paragraph [0036]-[0037], and [0045], where the obtained file structure and identification information are copied to the migration destination, in order to have the organization structure (file structure) to accommodate the data about to be migrated); and 
a migration-source manager that serves as the migration source and that manages a plurality of migration target files in a predetermined file structure together with identification information to identify a file (paragraph [0027], where a plurality of files is managed in a structured manner).

(9) regarding claim 20:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 2009/0271455) in view of McClanahan et al. (US 2009/0150414).
(1) regarding claims 7, 8, 9, and 10:
Nagarajan ‘455 discloses all the subject matter as described above except wherein the creation unit creates the recognition information by downsizing a file at the migration source.
However, McClanahan ‘414 teaches wherein the creation unit creates the recognition information by downsizing a file at the migration source (paragraph [0031], where the files are compressed (size reduced) in order to stored them for future transfer).
Having a system of McClanahan ‘414 reference and then given the well-established teaching of Nagarajan ‘455 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagarajan ‘455 to include the limitations as taught by McClanahan ‘414 because it allows for more files to be stored on the collective servers 120-124 in the same amount of space (paragraph [0031]).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 2009/0271455) in view of Averett et al. (US 2018/0152505).
(1) regarding claim 16:
Nagarajan ‘455 discloses all the subject matter as described above except a display unit that displays an amount of time that migration to the migration destination takes, the migration being performed after conversion is performed by the converter in accordance with the conversion setting.
However, Averett ‘505 teaches a display unit that displays an amount of time that migration to the migration destination takes, the migration being performed after conversion is performed by the converter in accordance with the conversion setting (Fig. 5 and paragraph [0038], where the remaining time for the migration is presented).
Having a system of Averett ‘505 reference and then given the well-established teaching of Nagarajan ‘455 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nagarajan ‘455 to include the limitations as taught by Averett ‘505 because the migration manager uses the footprint, representing a migration load, and, optionally, other data, such as service load, availability, connection speed, and the like, to issue reservations to the plurality of devices. The reservations allow the migration to be completed without administrator or user interaction and without network overload or service degradation (paragraph [0004]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/783329 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as will be shown in the table below:
16/786439
16/783329
Claim 1:
An information processing apparatus comprising: 
16. The information processing apparatus according to Claim 1, further comprising:
an acquisition unit that acquires a file structure at a migration source  and identification information to identify a file at the migration source; and
an acquiring part that acquires a file structure at the migration source and identification information to identify the one or more files at the migration source; and
a copying unit that copies the file structure and the identification information to a migration destination before migrating content data of one or more files at the migration source.
a copying part that copies the file structure and the identification information to the migration destination before migrating content data of the one or more files at the migration source in the sequence, the file structure and the identification information being acquired by the acquiring part.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675